DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application has PRO of 63069850 filed 08/25/2020 and 62969206 filed 02/03/2020.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/03/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Third-Party Submission Under 37 CFR 1.290
The Third-Party Submissions submitted on 02/25/2022(2) have been considered by the examiner and initialed copies are included with the mailing of this office action.

Election/Restrictions
Applicant’s election of Group II, claims 9-14, drawn to a method of treatment, prevention, or alleviation of skin disorder selected from Hidradenitis suppurativa and Prurigo nodularis, and a regimen of administration, in the reply filed on 05/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Newly added claim 16 drawn to a method of treatment, prevention, or alleviation of skin disorder selected from Hidradenitis suppurativa and Prurigo nodularis, is included in the elected Group II.
Claims 1-8 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.

Status of the Claims
	Claims 1-16 are pending in this instant application, of which claims 1-8 and 15 are withdrawn at this time being drawn to a nonelected groups/inventions. 
	Claims 9-14 and 16 are examined herein on the merits for patentability.

Claim Objections
Claim 9 is objected to because of the following informalities: please amend “the affected area” in line 3 of claim 9 to “an affected area.”  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: please amend “a subject in need thereof” in line 2 of claim 12 to “the subject in need there.”  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  please amend “and a pre-filled applicator syringe” in line 8 of claim 14  to “or a pre-filled applicator syringe.” When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  please amend “the affected area” in line 6 of claim 16 to “an affected area.”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  please add an “and” after “skin disorder;” in line 6 of claim 16.  Appropriate correction is required


Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment or alleviation of a skin disorder selected from Hidradenitis suppurativa and Prurigo nodularis, does not reasonably provide enablement for the full scope of preventing or curing a skin disorder selected from Hidradenitis suppurativa and Prurigo nodularis. This is a scope of enablement rejection. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
Claims 9 and 16 are drawn to methods of treatment, prevention or alleviation of a skin disorder selected from Hidradenitis suppurativa and Prurigo nodularis comprising topical administration of a composition containing roflumilast and a carrier
Claim 13 is drawn to regimen of administration using a topical composition containing roflumilast and a carrier to cure, prevent  or alleviate a skin disorder selected from selected from Hidradenitis suppurativa and Prurigo nodularis.
Thus, the claims imply that the topical adminstration of a composition comprising roflumilast and a carrier to a subject with the skin disorder from Hidradenitis suppurativa and Prurigo nodularis can fully prevent (stop) or cure the skin disorder.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
	According to Cleveland Clinic, the cause of hidradenitis suppurativa is unknown, and thus, there is no known way prevent it (page 6). Cleveland Clinic further indicated that there is also no cure for hidradenitis suppurativa (page 4).
	According to Winchester Hospital, the exact cause of prurigo nodularis is not clear and there are not guidelines to prevent this condition (pages 1 and 3).
	According to Skin Support, there is no cure for nodular prurigo as it is difficult to clear (page 3).
 (5) The relative skill of those in the art:
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in prevention and treatment of inflammatory skin disorders).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
There are no working examples or experimental data in specification showing that the topical administration of composition containing roflumilast and a carrier to a subject prevented or cured the skin disorder of Hidradenitis suppurativa and Prurigo nodularis.
Thus, the specification does not provide a clear method of preventing or curing, Hidradenitis suppurativa and Prurigo nodularis using a topical composition containing roflumilast and a carrier, as well as, there are insufficient evidence or data supporting the effectiveness of the topical composition roflumilast and a carrier in fully preventing or curing skin disorders such as Hidradenitis suppurativa and Prurigo nodularis.
 (8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to claims 9-13 and 16, and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
As a result, for independent claims 9 and 16, Applicant is enabled for the breadth of “treatment or alleviation of a skin disorder selected from Hidradenitis suppurativa and Prurigo nodularis” but not the full breadth of “preventing a skin disorder selected from Hidradenitis suppurativa and Prurigo nodularis”.  For independent claim 13, Applicant is enabled for the breadth of “alleviated”, but not the full breath of “prevented” or cured” of the skin disorder.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the skin disorder" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what skin disorder is claim 13 referencing to, as nowhere in the claim does it recites a skin disorder.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: Claim 16 provides a method of treatment of skin disorder selected from Hidradenitis suppurativa and Prurigo nodularis using a kit containing topical composition comprising roflumilast and a carrier,  but since the claims do not set forth any steps involved in the method, it is unclear what method applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. The scope of claim 16 is unclear because there is no active step to whom the treatment Hidradenitis suppurativa or Prurigo nodularis is directed to. Also there is no active step on how and where the topical composition is administered. Therefore, claims 16 is indefinite because the claims do not set forth any steps involved in the method of treatment.
As a result, claims 13 and 16 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 101
Claim 16 is also rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2018/0353490 A1) in view of Allred (US 2019/0298646 A1), and Li (US 2018/0042904 A1).
Regarding claims 9-14 and 16, Osborne teaches a method of treating an inflammatory skin disorder in a patient comprising topical administration of a composition containing PDE4 inhibitor such as roflumilast, and carriers, wherein composition contains 0.05-1% w/w of roflumilast (Abstract, [0004]-[0005], [0011], [0030]-[0031], [0045]-[0050]). Osbornes teaches the composition is topically administered to the patient once or twice daily ([0049]). Osbornes teaches the composition is formulated as a cream, a lotion, a gel, an ointment, an emulsion, a solution, a suspension, a paste, a foam, a spray, or a patch ([0030]-[0031] and [0045]-[0047]).
However, Osborne does not teach Hidradenitis suppurativa or Prurigo nodularis as the skin disorder of claims 9, 13 -14 and 16.
Regarding Hidradenitis suppurativa or Prurigo nodularis of claims 9, 13 -14 and 16, Allred teaches a topical composition containing PDE4 inhibitor such as roflumilast and the topical composition can be used for treating inflammatory conditions such as Hidradenitis suppurativa and Prurigo nodularis (Abstract; [0004], [0014], [0023], [0044], [0046]-[0047], [0054], [0062]; claims 1-2 and 14).
It would have been obvious to one of ordinary skill in the art that the use of the topical composition containing 0.05-1% w/w of roflumilast would also be effective in the treatment of inflammatory skin disorders such as Hidradenitis suppurativa and Prurigo nodularis. There is reasonable predictability and expectation that the method of treatment of Osborne can be use in treating other inflammatory skin disorders including Hidradenitis suppurativa and Prurigo nodularis because Allred indicated that anti-inflammatory agent including PDE4 inhibitor (i.e., roflumilast) can be used to only treat anti-inflammatory skin conditions disclosed in Osbornes, but the anti-inflammatory agent including PDE4 inhibitor can also be used in the treatment of other inflammatory skin disorders including Hidradenitis suppurativa and Prurigo nodularis (Allred: Abstract; [0004], [0014], [0023], [0044], [0046]-[0047], [0054], [0062]; claims 1-2 and 14). Thus, an ordinary artisan seeking to treat inflammatory skin disorders such as Hidradenitis suppurativa and Prurigo nodularis would have looked to known anti-inflammatory agent such as PDE4 inhibitors, and particularly roflumilast per guidance from Osborne and Allred, and achieve Applicant’s claimed invention with reasonable expectation of success.
With respect to using a kit in the method of claim 16, it would have been obvious to one of ordinary skill in the art to utilize a kit for the topical composition of Osborne and Allred in the treatment of Hidradenitis suppurativa or Prurigo nodularis in view of the guidance from Li, which teaches that a kit containing a topical composition of PDE4 inhibitor such as roflumilast can be used in treatment regimens for inflammatory skin conditions (Li: Abstract; [0009]-[0011], [0093]-[0094], [0098]-[0099], [0102]-[0103]).  One of ordinary skill in the art would have been motivated to utilize a kit in order to package and ship the formulation as well as to provide instructions for a consumer/provider on how to utilize the product.  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See MPEP 2112.01 [R-3].  The applicant has not indicated that the instructions indicate some unobvious functional relationship between the product and the instructions.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613